


110 HR 4055 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4055
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Ms. DeLauro (for
			 herself and Ms. Schwartz) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for Medicare coverage of screening tests for human papillomavirus
		  (HPV).
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Cervical Cancer Screening and Detection Coverage Act of 2007.
		2.Medicare coverage
			 of screening tests for human papillomavirus (HPV)
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(14), by striking smear and screening pelvic exam and
			 inserting test, screening pelvic exam, and screening HPV test;
			 and
				(2)in
			 subsection (nn)—
					(A)in the heading, by striking
			 Smear; Screening
			 Pelvic Exam and inserting Test; Screening Pelvic Exam; Screening HPV
			 Test;
					(B)in paragraph (1),
			 by striking smear and inserting test;
					(C)in paragraphs (1)
			 and (2), by striking paragraph (3) and inserting
			 paragraph (4);
					(D)by redesignating
			 paragraph (3) as paragraph (4); and
					(E)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)(A)The term screening HPV test
				means a molecular laboratory test for detecting the presence of high-risk human
				papillomavirus when administered in conjunction with a Pap test if, subject to
				subparagraph (B), the woman involved has not had such a test during the
				preceding 3 years or during the preceding year in the case of a woman described
				in paragraph (4).
								(B)With respect to coverage of screening HPV
				tests—
									(i)the Secretary, in consultation with
				organizations with expertise in cytopathology, gynecology, and women’s health,
				shall review the evidence basis and clinical guidelines for the appropriate
				frequency, age, and such other factors pertinent to such screening HPV tests;
				and
									(ii)the Secretary, based upon the review
				conducted under clause (i) and in consultation with the organizations referred
				to in clause (i), may revise from time to time the criteria applied under
				subparagraph (A) for the coverage of screening HPV
				tests.
									.
					(b)Conforming
			 amendments
				(1)Inclusion in
			 referrals as part of initial preventive physical examinationSection 1861(ww)(2)(C) of such Act (42
			 U.S.C. 1396x(ww)(2)(C)) is amended by striking smear and screening
			 pelvic exam and inserting test, screening pelvic exam, and
			 screening HPV test.
				(2)Waiver of
			 deductibleSection 1833(b)(6) of such Act (42 U.S.C. 1395l(b)(6))
			 is amended by striking smear and screening pelvic exam and
			 inserting test, screening pelvic exam, and screening HPV
			 test.
				(3)Application of
			 pap test payment ruleSection 1833(h)(7) of such Act (42 U.S.C.
			 1305l(h)(7)) is amended—
					(A)by striking
			 smear; and
					(B)by adding at the
			 end the following: Such minimum payment amount shall also apply to
			 payment for screening HPV tests.
					(4)Application of
			 pap test frequency limitsSection 1862(a)(1)(F) of such Act (42
			 U.S.C. 1395y(a)(1)(F)) is amended by striking smear and screening pelvic
			 exam and inserting test, screening pelvic exam, and screening
			 HPV test.
				(5)Application of
			 pap test exception under competitive acquisition programSection
			 1847(e)(1)(A) of such Act (42 U.S.C. 1395w–3(e)(1)(A)) is amended by striking
			 pap smear laboratory tests and inserting pap tests and
			 screening HPV tests.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2008.
			
